                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19CV272-MOC-DSC


 PHILIPS NORTH AMERICA LLC,                        )
                                                   )
                   Plaintiff,                      )
                                                   )
 v.                                                )
                                                   )
 DALE E. DOROW et. al.,                            )
                                                   )
                 Defendants.                       )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Christopher R. Brennan, Gerard Donovan, Kirsten Rydstrom and Gregory Vose]”

(documents ##9-12) filed July 9, 2019. For the reasons set forth therein, the Motions will be

granted.


        The Clerk is directed to send copies of this Order to counsel of record and to the Honorable

Max O. Cogburn, Jr.


       SO ORDERED.




                                 Signed: July 9, 2019
